—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about August 8, 1991, which denied petitioner’s application pursuant to CPLR article 78 for material under the Freedom of Information Law, unanimously affirmed, without costs.
The IAS Court properly denied the petition for records pursuant to the Freedom of Information Law as moot inasmuch as respondent provided petitioner with records responsive to the request during the pendency of the litigation. *467(Matter of Newton v Police Dept., 183 AD2d 621, 623.) Further, respondent is not required to provide petitioner with additional material as respondent does not possess or maintain the additional documents requested by petitioner. (Public Officers Law § 89 [3].) Moreover, respondent satisfied its burden of establishing that the redaction of the personal information regarding police officers and witnesses involved in the investigation of petitioner’s case was proper. (Public Officers Law § 87 [2] [f].) Accordingly, an in camera inspection of the documents is unnecessary. (Miracle Mile Assocs. v Yudelson, 68 AD2d 176, lv denied 48 NY2d 706.)
We have reviewed petitioner’s remaining claims and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Kupferman and Nardelli, JJ.